Exhibit 99.1 AMARIN APPOINTS JOHN F. THERO AS CHIEF FINANCIAL OFFICER DUBLIN, Ireland, November 6th, 2009 – Amarin Corporation plc (NASDAQ: AMRN) today announced the appointment of John F. Thero as the Company’s Chief Financial Officer. In this role, Mr. Thero will have broad responsibility for financial and administrative matters of the Company and be actively involved in corporate development and other strategic and operational matters. He will report directly to Dr. Declan Doogan, Amarin’s interim Chief Executive Officer. Mr. Thero has more than 20 years of senior financial and operational management experience including over 15 years supporting the growth of life science companies.
